Case 1:19-cv-03178-KHP Document 1-1 Filed 04/10/19 Page 1 of 7




         Exhibit 1
Gmail - Re: Kitchen Designer                                                https://mail.google.com/mail/u/0?ik=32e9f70276&view=pt&search=all...
                           Case 1:19-cv-03178-KHP Document 1-1 Filed 04/10/19 Page 2 of 7


                                                                                                     UJ Kim <ujkdesign@gmail.com>



         Re: Kitchen Designer
         Bill cook <Bill@acnydev.com>                                                                     Thu, May 28, 2015 at 9:33 PM
         To: Un Jung <ujkdesign@gmail.com>

           Likewise have a great weekend!



           Thanks,

           Bill Cook
           ACNY Developers Inc.
           (O) 212-501-0505
           (F) 212-501-7710
           (C) 516-639-9191
           www.Americanconstructionny.com

           On Thu, May 28, 2015 at 9:01 PM, Un Jung <ujkdesign@gmail.com> wrote:
            Agreed. Thank you. I look forward to seeing you on Wednesday, June 10th at 10am.

              On May 28, 2015, at 8:00 PM, Bill cook <Bill@acnydev.com> wrote:


                As per out tel call I am agreeing to the 70K per year plus full health benefits for a single individual. and your start
                date would be 6/10/15



                Thanks,

                Bill Cook
                ACNY Developers Inc.
                (O) 212-501-0505
                (F) 212-501-7710
                (C) 516-639-9191
                www.Americanconstructionny.com

                On Thu, May 28, 2015 at 5:15 PM, Un Jung <ujkdesign@gmail.com> wrote:
                 Hi Bill,

                  My current employer came back with a counter offer of $75k and I have full health insurance here.

                  However, I would really like to join your team and company. I genuinely feel like I have a long term growth
                  opportunity there, since you are involved in several different areas of businesses. I already see areas of
                  improvements for your showroom and importantly, I feel that we would get along well. With that being said I
                  would feel more comfortable if you would be able to offer closer to the $70k I was asking for and with full health
                  insurance.

                  Please let me know what you think.

                  Thank you,
                  Un Jung Kim
                  201-669-9581




1 of 6                                                                                                                         3/29/2019, 11:56 AM
Gmail - Re: Kitchen Designer                                                  https://mail.google.com/mail/u/0?ik=32e9f70276&view=pt&search=all...
                             Case 1:19-cv-03178-KHP Document 1-1 Filed 04/10/19 Page 3 of 7

                  On May 28, 2015, at 7:58 AM, Bill cook <Bill@acnydev.com> wrote:


                     Hi

                     Just wanted to confirm your start date? Is it 6/1 or 6/8?

                     On Wednesday, May 20, 2015, Un Jung <ujkdesign@gmail.com> wrote:
                      Hi Bill,
                      I can be there around 7-7:15pm
                      Is this time still good?


                          On May 19, 2015, at 11:33 PM, Bill cook <Bill@acnydev.com> wrote:


                            Sounds good. Do you want to talk or meet? Which do you prefer would like to see if we can get to an
                            agreement to get you on board our team.

                            On Tuesday, May 19, 2015, Un Jung <ujkdesign@gmail.com> wrote:
                             Hi Bill,

                               I got your message. Sorry for the late response. I had a lot going on today. Tomorrow around 7pm
                               should be good to talk. Please let me know if this works for you.

                               Thanks,
                               Un Jung Kim
                               201-669-9581


                               On May 19, 2015, at 1:51 AM, Bill cook <Bill@acnydev.com> wrote:


                                 Hi Un Jung

                                 I will be in the office tomm. Let me know a good time for us to talk after 4 pm.

                                 On Saturday, May 16, 2015, Un Jung <ujkdesign@gmail.com> wrote:
                                  Hi Bill,

                                   I would want to be closer to the $70k/yr, considering the 5% net profit commission.
                                   Typically, industry standard is 10% commission on sales from what I've experienced.

                                   I look forward to hearing from you.

                                   Thank you,
                                   Un Jung Kim
                                   201-669-9581




                                   On May 15, 2015, at 10:29 PM, Bill cook <Bill@acnydev.com> wrote:


                                     Hi Un Jung,

                                     Thank you for getting back to me, I believe you would do very well with our company based
                                     upon what I have seen and heard thus far.

                                     We can certainly chat on Sunday if that works for you, however do tell me what base you are




2 of 6                                                                                                                       3/29/2019, 11:56 AM
Gmail - Re: Kitchen Designer                                           https://mail.google.com/mail/u/0?ik=32e9f70276&view=pt&search=all...
                           Case 1:19-cv-03178-KHP Document 1-1 Filed 04/10/19 Page 4 of 7

                                looking for so I can analyze so to if it possible. Do keep in mind that there is a 5% commission
                                as well on all sales ( Net profit).

                                Look forward to hearing from you and furthering our discussion.



                                Thanks,

                                Bill Cook
                                ACNY Developers Inc.
                                (O) 212-501-0505
                                (F) 212-501-7710
                                (C) 516-639-9191
                                www.Americanconstructionny.com

                                On Fri, May 15, 2015 at 8:14 PM, Un Jung <ujkdesign@gmail.com> wrote:
                                 Hi Bill,

                                  I hope you are enjoying the hospitality show.

                                  It was a pleasure meeting you Wednesday. Thank you for taking the time to discuss the
                                  opportunities with your company.

                                  As discussed, I am getting back to you today. Your company is what I have been looking for
                                  to grow with. I enjoy being involved with all aspects of sales, design, construction, and
                                  management of projects. I like the fact that you are involved in development, residential and
                                  commercial projects and most importantly, you uphold to ethical standards.

                                  I would love to join Atmosphere Kitchen and Bath/ACNY, however, we need to further
                                  discuss salary and benefits. Can you please, at you convenience, send me the commission
                                  breakdown, benefits, such as, health, vacation and holiday. In order for me to make a move
                                  from my current position, I would need to make more than $60k/yr base. I appreciate the
                                  review in 3-4 month, but as you can see from my experience, I have a lot to offer and hope
                                  you see the value I would bring to the company.

                                  Please let me know your thoughts. I am available to talk during the weekend if you have
                                  time.

                                  Thank you,
                                  Un Jung Kim
                                  201-669-9581

                                  On May 13, 2015, at 10:00 AM, Bill cook <Bill@acnydev.com> wrote:


                                    ok try me on my cell 516 639 9191



                                    Thanks,

                                    Bill Cook
                                    ACNY Developers Inc.
                                    (O) 212-501-0505
                                    (F) 212-501-7710
                                    (C) 516-639-9191
                                    www.Americanconstructionny.com

                                    On Wed, May 13, 2015 at 9:13 AM, Un Jung <ujkdesign@gmail.com> wrote:
                                     Hi Bill,



3 of 6                                                                                                                   3/29/2019, 11:56 AM
Gmail - Re: Kitchen Designer                                             https://mail.google.com/mail/u/0?ik=32e9f70276&view=pt&search=all...
                           Case 1:19-cv-03178-KHP Document 1-1 Filed 04/10/19 Page 5 of 7


                                     I will try you around 1pm-2pm today if I don't reach you I'll try you again around 7pm.

                                     Thank you,
                                     Un Jung Kim
                                     201-669-9581


                                     On May 13, 2015, at 6:55 AM, Bill cook <Bill@acnydev.com> wrote:


                                       Hi

                                       When would you be available for a call to discuss your resume ?

                                       On Wednesday, May 13, 2015, un jung kim <ujkdesign@gmail.com> wrote:
                                        Hi Bill,

                                            Thank you for your interest in my resume for the Kitchen Designer position.
                                            Please see attached some photos and 3D renderings of my work for your review.
                                            I will try and reach you tomorrow. I look forward to speaking to you then.

                                            Thank you,
                                            Un Jung Kim
                                            201-669-9581

                                            On Tue, May 12, 2015 at 10:45 AM, Bill cook <Bill@acnydev.com> wrote:
                                             Hi Un jung kim,

                                              I would like to arrange a call to discuss your resume and if you could email me
                                              your portfolio with some of your work that would be great as well.



                                              Thanks,

                                              Bill Cook
                                              ACNY Developers Inc.
                                              (O) 212-501-0505
                                              (F) 212-501-7710
                                              (C) 516-639-9191
                                              www.Americanconstructionny.com

                                              On Sun, May 10, 2015 at 10:25 PM, un jung kim
                                              <0b5b90e6714c39c8ade94e064101d94f@reply.craigslist.org> wrote:

                                                Dear Sir/Madam:



                                                Please find my resume for your review in response to your post for a Kitchen
                                                Designer. I am currently searching for an exciting opportunity in the right company
                                                where I can utilize my expertise in design, sales, technical, and management skills.



                                                Throughout my career, I have developed my experiences that encompass what this
                                                position requires. I have over 15 years of experience, specializing mostly in the
                                                kitchen and bath industry. I have worked for architecture and interior design firms,
                                                design/build construction and millwork companies and have collaborated with
                                                builders/developers on new construction projects.




4 of 6                                                                                                                         3/29/2019, 11:56 AM
Gmail - Re: Kitchen Designer                                          https://mail.google.com/mail/u/0?ik=32e9f70276&view=pt&search=all...
                           Case 1:19-cv-03178-KHP Document 1-1 Filed 04/10/19 Page 6 of 7



                                            I have experience in sales and management positions researching the market,
                                            strategizing on marketing efforts and procuring new business to successfully
                                            implementing suggestions on effectively running operations to improve productivity
                                            and increase profit.



                                            I am a creative and strategic individual that has the ability to assist clients envision the
                                            possibilities. These skills coupled with my experiences have given me the knowledge
                                            to assess the client’s requirements in order to intuitively hone into the individual’s
                                            needs to complete the project. With my self-motivation and commitment to excellence,
                                            I am confident that my skills, ability to multi-task and exceptional time management
                                            abilities make me an excellent candidate.



                                            I have demonstrated professional work ethic, being a proactive self-starter, true
                                            dedication, a keen eye for detail and client satisfaction. I am a highly qualified
                                            individual who is ready to move forward and launch an exciting career with your
                                            company, as a Kitchen Designer.



                                            I am very excited about the opportunity and I look forward to hearing from you. I can
                                            be reached at 201.669.9581. Thank you for your time and consideration.



                                            With great enthusiasm,
                                            Un Jung Kim




                                            http://newyork.craigslist.org/mnh/med/5009060113.html



                                            Original craigslist post:
                                            http://newyork.craigslist.org/mnh/med/5009060113.html
                                            About craigslist mail:
                                            http://craigslist.org/about/help/email-relay
                                            Please flag unwanted messages (spam, scam, other):
                                            http://craigslist.org/mf/cff9f5c69457dfe4ba804b4f8f7af67aee8644f1.2




                                       --


                                       Thanks,

                                       Bill Cook
                                       ACNY Developers Inc.
                                       (O) 212-501-0505



5 of 6                                                                                                                        3/29/2019, 11:56 AM
Gmail - Re: Kitchen Designer                                         https://mail.google.com/mail/u/0?ik=32e9f70276&view=pt&search=all...
                           Case 1:19-cv-03178-KHP Document 1-1 Filed 04/10/19 Page 7 of 7

                                           (F) 212-501-7710
                                           (C) 516-639-9191
                                           www.Americanconstructionny.com




                               --


                               Thanks,

                               Bill Cook
                               ACNY Developers Inc.
                               (O) 212-501-0505
                               (F) 212-501-7710
                               (C) 516-639-9191
                               www.Americanconstructionny.com




                          --


                          Thanks,

                          Bill Cook
                          ACNY Developers Inc.
                          (O) 212-501-0505
                          (F) 212-501-7710
                          (C) 516-639-9191
                          www.Americanconstructionny.com




                     --


                     Thanks,

                     Bill Cook
                     ACNY Developers Inc.
                     (O) 212-501-0505
                     (F) 212-501-7710
                     (C) 516-639-9191
                     www.Americanconstructionny.com




6 of 6                                                                                                              3/29/2019, 11:56 AM
